Case: 16-60805      Document: 00513997849         Page: 1    Date Filed: 05/18/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals

                                    No. 16-60805
                                                                                    Fif h Circuit

                                                                                  FILED
                                  Summary Calendar                            May 18, 2017
                                                                             Lyle W. Cayce
JERRY L. KENNEDY,                                                                 Clerk


              Plaintiff - Appellant

v.

JEFFERSON COUNTY HOSPITAL,

              Defendant - Appellee




                  Appeals from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 5:13-CV-226


Before KING, DENNIS, and COSTA, Circuit Judges.
PER CURIAM:*
       Jerry Kennedy was fired by Jefferson County Hospital. Kennedy filed
for unemployment benefits, which were denied when an Administrative Law
Judge from the Mississippi Department of Employment Security (MDES)
found that Kennedy had been terminated for misconduct. His appeal of that




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-60805    Document: 00513997849       Page: 2   Date Filed: 05/18/2017



                                   No. 16-60805
decision to the MDES Board of Review was unsuccessful. Kennedy did not
seek judicial review of the administrative ruling.
      Instead, Kennedy started from scratch and filed a separate action in
state court, asserting claims against a range of parties, including one for
breach of contract against the Hospital. After the lawsuit was removed to
federal court, the district court granted the Hospital’s motion for summary
judgment. It concluded that Kennedy was barred from bringing his contract
claim because he had failed to appeal the MDES’s finding of misconduct in
state court. Kennedy then filed a Rule 59(e) motion to alter the judgment,
claiming that an intervening change in Mississippi law called for a different
result. The district court disagreed. Kennedy now appeals.
      We review the district court’s denial of Kennedy’s Rule 59(e) motion for
abuse of discretion. Templet v. HydroChem Inc., 367 F.3d 473, 477 (5th Cir.
2004). Under this standard, the district court’s decision must only be
reasonable. Ford Motor Credit Co. v. Bright, 34 F.3d 322, 324 (5th Cir. 1994).
Amending a judgment under Rule 59(e) is only appropriate when (1) there has
been an intervening change in the controlling law; (2) there is newly discovered
evidence that was previously unavailable; or (3) there was a manifest error of
law or fact. Demahy v. Schwarz Pharma, Inc., 702 F.3d 177, 182.
      The district court granted the Hospital’s motion for summary judgment,
in part, because it held that Kennedy could not collaterally attack the MDES’s
decision that he was fired for misconduct. In so holding, the district court
relied on our opinion in Cox v. DeSoto Cty. Miss., 564 F.3d 745, 748 (5th Cir.
2009). That case held that a Mississippi employee could not collaterally attack
a decision by a state agency when she could have challenged the ruling through
direct appeal. Id., at 748. That is the situation Kennedy is in. He does not
dispute that he loses under Cox.


                                        2
    Case: 16-60805    Document: 00513997849     Page: 3     Date Filed: 05/18/2017



                                 No. 16-60805
      Instead, Kennedy argues that the Supreme Court of Mississippi’s
opinion in Linde Health Care Staffing, Inc. v. Claiborne County Hospital
changes this rule. 198 So. 3d 318 (Miss. 2016). But, as the district court
discussed, Linde dealt with entirely separate legal issues from those addressed
in Cox.    In Linde, the Supreme Court discussed whether the Federal
Arbitration Act or the Mississippi Rules of Civil Procedure applied to the
timeliness of a motion for relief of judgment under Mississippi law. Id. at 322.
It also briefly discussed whether a Mississippi court was required to recognize
a foreign judgment that was obtained by extrinsic fraud. Id. at 323. Neither
of these questions was at issue in Cox or here. Linde did not discuss Cox’s
central holding—and its only relevant application to this case—about whether
a litigant can collaterally attack a state administrative decision when there
was no direct appeal of the ruling. Cox, 564 F.3d at 748.
                                     ***
      The district court’s denial of Kennedy’s Rule 59(e) motion is AFFIRMED.




                                       3